Citation Nr: 9933971	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for low back 
disability, including degenerative joint disease, currently 
evaluated 20 percent disabling.

4.  Entitlement to an increased rating for chronic neck 
strain, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1956, from August 1958 to August 1962, and from February 1987 
to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Portland 
Regional Office (RO) June 1997 rating decision which granted 
service connection for bilateral hearing loss, assigning it a 
noncompensable rating, increased the ratings of his service-
connected low back and neck disabilities from 10 to 20 
percent and from 0 to 10 percent, respectively, and denied a 
rating in excess of 10 percent for service-connected 
tinnitus.  By a rating decision in March 1999, the evaluation 
of his service-connected neck disability was increased to 20 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.


FINDINGS OF FACT

1.  The veteran has level I hearing, bilaterally.

2.  Disability associated with his tinnitus does not present 
an exceptional disability picture such as marked interference 
with employment nor does it require frequent periods of 
hospitalization.

3.  The service-connected low back disability is associated 
with degenerative joint disease and is productive of daily 
episodes of pain, stiffness, and increased fatigability; 
range of motion of the lumbar spine, associated with pain, is 
to 60 degrees flexion, to 10 degrees extension, and to 20 
degrees each left and right lateral bending and rotation; 
flare-ups of pain (occurring in cold weather) are associated 
with increased pain and easy fatigability but are not 
productive of additional loss of motion.

4.  The service-connected chronic neck strain is productive 
of daily episodes of pain, stiffness, and fatigability; range 
of motion of the cervical spine, associated with pain, is to 
25 degrees flexion, to 20 degrees extension, to 20 degrees 
each left and right lateral bending, and to 40 degrees each 
left and right rotation; flare-ups of pain (occurring in cold 
weather) are associated with increased pain and easy 
fatigability but are not productive of additional loss of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic 
Code 6100 (1999).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 
(1999).

3.  The criteria for a rating in excess of 20 percent for low 
back disability with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292 (1999).

4.  The criteria for a rating in excess of 20 percent for 
chronic neck strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  His claim of an 
initial, compensable rating for the service-connected 
bilateral hearing loss is well grounded, as it stems from the 
rating initially assigned by the RO following the June 1997 
grant of service connection for that disability.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  His claims of ratings in 
excess of 10 percent for tinnitus and in excess of 20 percent 
for each the service-connected low back and neck disabilities 
are well grounded based on his assertion that disability 
associated therewith has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase (as is the case with 
regard to the service-connected bilateral hearing loss).  
Fenderson v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue (as is 
the case with regard to the veteran's tinnitus and low back 
and neck disabilities), the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for tinnitus, low back disability with 
degenerative joint disease, and neck disability (excluding 
arthritis of the cervical spine) was granted by RO rating 
decision in September 1994; 10 percent ratings were assigned 
both the tinnitus and low back disability, and a 
noncompensable rating was assigned the service-connected neck 
disability (the 10 percent rating for tinnitus has been in 
effect since September 1994, but the evaluation of the low 
back disability was increased to 20 percent in June 1997; the 
rating of the neck disability was increased to 10 percent in 
June 1997 and to 20 percent in March 1999).  The September 
1994 RO rating decision granting service connection for the 
aforementioned disabilities was based on the veteran's 
service medical records and private medical records (from J. 
Buie, M.D.) from November 1988 to November 1990 showing that 
the disabilities had their onset during active service, and 
post service clinical evidence documenting the severity of 
symptoms associated with each service-connected disability.

Service connection for bilateral hearing loss was granted by 
RO rating decision in June 1997, and a noncompensable rating 
was assigned; that decision was based on clinical evidence 
demonstrating that pre-service hearing impairment was 
aggravated by noise exposure during the veteran's third tour 
of active duty.

On VA audiological examination in October 1993, the veteran 
indicated that he experienced intermittent tinnitus and 
difficulty hearing since his exposure to aircraft noise 
without ear protection in service, noting that the severity 
and persistence of tinnitus and difficulty hearing were 
gradually intensifying over the years.  On examination, 
bilateral, high frequency sensorineural hearing loss was 
diagnosed.

On VA orthopedic examination in October 1993, the veteran 
indicated that he experienced radiating neck and low back 
pain and discomfort since about 1989 (not attributing the 
onset of the symptoms to specific injury or trauma), noting 
that he did not have any surgical treatment for the 
disabilities, and that he did not receive pertinent medical 
treatment since service.  On examination, the entire back was 
non-tender and had good alignment, but the neck was tender; 
motion of the lumbar spine was associated with pain; cervical 
and lumbar nerve roots were "alright."  In pertinent part, 
chronic muscular neck and lumbar strain and degenerative 
arthritis were diagnosed.

Clinical records from Springfield Physical Therapy from April 
to May 1994 reveal that the veteran sustained cervical spine 
trauma when he fell on his buttocks in April 1994, resulting 
in neck pain and requiring a period of physical therapy.  A 
clinical note in May 1994 reveals that he responded well to 
therapy and experienced an improvement in the severity of 
pain.

VA medical records from September 1993 to December 1996 
reveal intermittent treatment of numerous symptoms and 
illnesses including associated with radiating neck and low 
back pain, and include the veteran's reports of tinnitus.  X-
ray and neurological clinical studies of the cervical spine 
in May and November 1995 did not reveal any abnormalities.  

On VA orthopedic examination in March 1997, the veteran 
indicated that he experienced chronic neck and low back pain 
and stiffness, increasing to the point of being 
"intolerable" on prolonged standing.  On examination of the 
lumbar spine, there was evidence of some flattening of the 
usual lordotic curve and mild percussion tenderness; range of 
motion was associated with pain and was to 70 degrees 
flexion, to 5 degrees extension, to 30 degrees each left and 
right lateral bending, and to 35 degrees each left and right 
rotation; he was able to stand on his heels and toes.  On 
examination of cervical spine, the musculature was tender; 
range of motion (associated with pain) was to 25 degrees 
flexion, to 20 degrees extension, to 30 degrees each left and 
right lateral bending, and to 35 degrees each left and right 
rotation; deep tendon reflexes were equal, there was no 
evidence sensation impairment in the lower extremities, 
straight leg raising was negative, gait was normal, and there 
was no evidence of muscle atrophy; motor testing at 
quadriceps and anterior tibial group, biceps/triceps, and 
grip were 4/5; sensation was diminished in the third, fought, 
and fifth fingers of the left hand.  X-ray studies of the 
lumbar and cervical spine revealed degenerative joint 
disease.  Chronic cervical and lumbar strain (superimposed on 
degenerative joint disease) was diagnosed.  

On VA audiological examination in March 1997, the veteran 
indicated that he experienced bilateral hearing loss and 
constant tinnitus (rating the severity thereof as 5-7 on a 
scale of 10).  On examination, auditory thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz were 10, 20, 40, and 60 
decibels respectively, in the right ear (averaging 32.5 
decibels), and 5, 15, 65, and 75 decibels respectively, on 
the left (averaging 40 decibels); speech recognition using 
the Maryland CNC test was 94 percent correct in the right 
ear, and 96 percent correct on the left.  Severe bilateral 
sensorineural hearing loss in high frequencies (with normal 
hearing in the low and middle frequencies) with "excellent" 
word recognition performance, bilaterally, was diagnosed.

On VA orthopedic examination in February 1999, the veteran 
indicated that he experienced daily episodes of neck and low 
back pain and stiffness (without upper extremity 
radiculopathy), interfering with his ability to perform 
physical activity and noting that the severity of neck pain 
interfered with his ability to sleep.  He reported that he 
experienced intermittent sensory changes in the left arm and 
lower extremity numbness, but it was indicated that past 
clinical studies to evaluate such symptoms were normal.  He 
indicated that he experienced pain when standing but noted 
that walking was "tolerable."  Reportedly, he experienced 
flare-ups of symptoms, usually in cold weather, resulting in 
increased pain and easy fatigability but no additional 
impairment of the range of motion.  On examination, the 
cervical and lumbar spine areas were tender but he was able 
to stand on his heels and toes; range of motion of the 
cervical spine, associated with pain, was to 25 degrees 
flexion, to 20 degrees extension, to 20 degrees each left and 
right lateral bending, and to 40 degrees each left and right 
rotation; range of motion of the lumbar spine, associated 
with pain, was to 60 degrees flexion, to 10 degrees 
extension, and to 20 degrees each left and right lateral 
bending and rotation; deep tendon reflexes were equal, 
straight leg raising was negative, sensation was intact, and 
there was no evidence of muscle atrophy.  X-ray study of the 
lumbar and cervical spine revealed osteopenia and 
degenerative joint disease.  Chronic cervical and lumbar 
strain superimposed on degenerative joint disease was 
diagnosed.

VA medical records from January 1997 to March 1999 reveal 
intermittent treatment of various symptoms and illnesses and 
include a November 1997 report of neck pain.  In February 
1997, the veteran underwent an audiological examination, the 
results of which were noted not to have undergone a 
significant change since a compensation and pension 
examination in October 1993.

On numerous occasions during the pendency of this appeal, the 
veteran indicated that he received Social Security 
Administration (SSA) disability benefits due to various 
health problems.  In May 1998, the RO requested the SSA to 
submit any medical evidence pertinent to the veteran's claim 
for SSA benefits, but in November 1998, SSA indicated that no 
pertinent records pertaining to him were available.

Based on the foregoing, the Board finds that increased 
ratings for the veteran's service-connected bilateral hearing 
loss, tinnitus, chronic cervical strain, and low back 
disability with degenerative joint disease are not warranted.

With regard to his claims of a compensable rating for 
bilateral hearing loss and a rating in excess of 10 percent 
for tinnitus, those disabilities are currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100, and 38 C.F.R. § 4.87, 
Diagnostic Code 6260, respectively.  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-10).  Consistent with the 
decision in Marcoux v. Brown, 10 Vet. App. 3, (1996), holding 
that a liberalizing regulatory change during pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the version of the criteria for 
diseases of the ear and other sense organs most favorable to 
the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  See 62 Fed. 
Reg. 25,204 (May 11, 1999).  Nevertheless, the veteran was 
provided notice of the change in the regulations pertaining 
to the rating of diseases of the ear and other sense organs 
(see July 1999 supplemental statement of the case).

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  "Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

Under VA schedular standards, the test results reported from 
the March 1997 VA audiological evaluation reveal that the 
veteran's hearing acuity is at level I, bilaterally.  Level I 
hearing in both ears warrants a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, 
entitlement to a rating greater than the currently assigned 0 
percent for his bilateral hearing loss is not established 
under the rating criteria.  To be assigned a higher 
evaluation under VA schedular standards, the average pure 
tone thresholds and/or speech recognition scores would have 
to reflect more significantly impaired hearing than is 
evident in the most recent audiometric examination.  Thus, 
the preponderance of the evidence is against his claim for a 
compensable rating under the rating criteria.  

The Board notes that the most recent audiological examination 
findings (dated in March 1997), as discussed above, reveal 
that the provisions of 38 C.F.R. § 4.86 are inapplicable to 
the veteran's claim.

With regard to the veteran's claim of an increased rating for 
the service-connected tinnitus, that disability is currently 
rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, and a 
maximum available schedular rating of 10 percent is assigned.  
Thus, a rating greater than 10 percent is only available 
under 38 C.F.R. § 3.321(b)(1), application of which will be 
discussed below.

With regard to the claims of increased ratings for the 
service-connected low back and neck disabilities, disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain, supported by adequate pathology, 
evidenced by visible behavior of a veteran undertaking 
motion; weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  Factors considered in rating residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy from disuse or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.

Currently, the veteran's service-connected low back 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292/5295 (limitation of motion of lumbar spine/lumbosacral 
strain), and a 20 percent evaluation is assigned based on 
moderate impairment of the range of motion (Code 5292) and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion (Code 5295).  Under 
Code 5292, a maximum rating of 40 percent will be applied if 
the impairment of the range of motion of the lumbar spine is 
severe.  Under Code 5295, a maximum rating of 40 percent will 
be assigned where there is evidence of severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Based on a review of the record, as discussed above, the 
Board finds that a rating in excess of the currently assigned 
20 percent for the veteran's service-connected low back 
disability is not warranted.  Initially, such disability is 
shown to be associated with degenerative joint disease 
(confirmed by numerous X-ray studies of record); however, a 
separate disability rating may not be assigned for low back 
arthritis under Code 5003, as the currently assigned 20 
percent evaluation under Code 5292 includes impairment of the 
range of motion and provides for disability rating based on 
the presence of arthritis.  See 38 C.F.R. § 4.14.

The evidence reveals that the veteran's service-connected low 
back disability is associated with impairment of the range of 
motion (see, e.g., VA orthopedic examination report in 
February 1999) and appears to be productive of daily episodes 
of pain and stiffness (which increase in severity during 
flare-ups of symptoms, occurring in cold weather), but the 
severity of symptomatology does not prompt him to seek 
regular outpatient medical treatment.  Moreover, as indicated 
on VA orthopedic examination in February 1999, there is no 
evidence of neurologic impairment or muscle atrophy, and the 
range of motion is not reduced further during flare-ups of 
pain; the whole spine is not listed to the opposite side, 
there is no showing of positive Goldthwaite's sign, loss of 
lateral motion with osteoarthritis or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a 40 percent 
evaluation of the veteran's service-connected low back 
disability is unwarranted under Diagnostic Codes 5292 or 
5295.  

Accordingly, on consideration of both the veteran's 
subjective complaints of functional impairment and objective 
manifestations of the low back disability, the Board is of 
the opinion that the currently assigned 20 percent rating 
under Code 5292 (or 5295) adequately reflects the severity of 
the disability.  

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, or intervertebral disc 
syndrome; thus, a rating of his disability under Diagnostic 
Codes 5285, 5286, 5289, or 5293 respectively, is not 
warranted.

With regard to the veteran's service-connected chronic neck 
strain, it is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, limitation of motion of cervical spine, 
and a 20 percent rating is assigned consistent with evidence 
of moderate impairment of motion.  If the impairment of the 
range of motion of cervical spine is severe, a 30 percent 
rating will be assigned under Code 5290.

Based on the foregoing criteria and the entire evidence of 
record, the Board finds that a rating in excess of 20 percent 
for the veteran's service-connected neck disability is not 
warranted (as indicated above, service connection for 
cervical spine degenerative joint disease was denied by an RO 
rating decision in September 1994).  

The entirety of the evidence of record, as discussed above, 
reveals that the veteran receives only occasional medical 
treatment for his service-connected neck disability.  His 
subjective complaints of pain, stiffness, and excess 
fatigability, increasing on physical activity, are supported 
by objective evidence showing impairment in the range of 
motion, as discussed in more detail above.  Although motion 
of the cervical spine is associated with pain, and the 
severity of pain and fatigability flare-up in cold weather, 
no additional loss of the range of motion is attributed to 
flare-ups of pain; it does not appear that limitation of 
motion of the cervical spine now is, or more nearly 
approximates the level of severe impairment.  Moreover, he 
service-connected neck disability is not associated with 
neurological impairment, there is no muscle atrophy, skin 
changes, or other evidence of disuse.  

Overall, considering both objective clinical evidence of 
record and the veteran's subjective complaints of pain and 
functional impairment, the Board is of the opinion that the 
currently assigned 20 percent evaluation of his neck 
disability adequately reflects the current level of severity 
of the disability.

The evidence before the Board does not reveal that the 
veteran's service-connected neck disability is associated 
with fractured vertebra, complete spine bony fixation 
(ankylosis), cervical spine ankylosis, or intervertebral disc 
syndrome; thus, a rating of such disability under Codes 5285, 
5286, 5287, or 5293, respectively, is not warranted.  

The current evidence does not reveal that the veteran's 
service-connected bilateral hearing loss, tinnitus, low back 
disability, and/or neck disability cause him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  Although the entirety of the 
evidence indicates that he experiences functional impairment 
associated with each service-connected disability, he is not 
shown to have required frequent periods of hospitalization 
due the disabilities, and there is no indication that such 
disabilities currently cause him exceptional hardship in an 
employment setting.  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an unusual disability picture associated with the 
disabilities, application of 38 C.F.R. § 3.321(b)(1) in lieu 
of the regular rating criteria, is inappropriate.  See 
Shipwash, 8 Vet. App. at 227.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A compensable rating for bilateral hearing loss is denied.

An increased rating in excess of 10 percent for tinnitus is 
denied.

An increased rating in excess of 20 percent for low back 
disability with degenerative joint disease is denied.

An increased rating in excess of 20 percent for chronic neck 
strain is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

